Citation Nr: 9904724	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-12 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a right elbow dislocation and laceration of the 
right brachial artery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty-five years of active military 
service when he retired in June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating determination.  

At the time of his May 1997 personal hearing, the veteran 
indicated that a 20 percent disability evaluation would 
satisfy his appeal with regard to the issue of entitlement to 
an increased evaluation for intervertebral disc syndrome of 
the lumbar spine.  In an October 1997 rating determination, 
the regional office (RO) granted a 20 percent disability 
evaluation for the veteran's low back disorder and 
reclassified the disability as a low back condition.  The RO 
informed the veteran that this was a complete grant as to 
this issue.  Neither the veteran nor his representative has 
expressed disagreement with the assigned disability 
evaluation.  Moreover, the veteran's representatives, in 
their October 1998 written arguments, did not address the 
issue of a low back condition as being before the Board.

As the veteran requested that his disability evaluation be 
increased from 10 to 20 percent with regard to his low back 
disorder, as the October 1997 rating decision increased the 
veteran's disability evaluation to 20 percent, satisfying the 
veteran's request, and as neither the veteran nor his 
representatives have disagreed with the assigned disability 
or addressed this issue in their written arguments, the Board 
will not consider this issue.  Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993) (when a claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, The Board does not have 
authority to adjudicate those specific claims); see AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (claimant may limit a claim 
to a particular disability rating, which is less than the 
maximum allowed by law).

In an August 1996 statement in support of claim, the veteran 
requested service connection for a heart condition and a 
hiatal hernia.  These issues have not been adjudicated by the 
RO.  Accordingly, the Board does not have jurisdiction to 
consider them.  Shockley v. West, 11 Vet. App. 208 (1998) 
(the Board does not have jurisdiction over an issue unless 
there is a jurisdiction conferring notice of disagreement)  
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998).  As these 
issues are not properly before the Board they are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran currently has a bilateral knee disorder.

2.  There is no competent medical evidence demonstrating that 
the veteran currently has a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of service connection for a right shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
the veteran's claims is whether he has presented evidence 
that his claims are well grounded.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or is capable of 
substantiation.  Epps.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is arthritis, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).


A.  Bilateral Knee Disorder

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of a twisted 
left knee in April 1971.  Physical examination revealed no 
swelling, signs of trauma, or loss of motion.  In September 
1975, the veteran was seen with complaints of swelling in his 
right knee.  There was no history of trauma.  Physical 
examination was negative.  The veteran had good strength and 
no fluid was detectable.  There was also no tenderness and 
his strength was "good."  He was given an ace bandage.  

In December 1975, the veteran was again seen with complaints 
of right knee pain and swelling.  The veteran reported that 
the knee had started swelling that morning, and that it was 
painful when standing.  Physical examination revealed that 
the medial aspect of the knee was slightly swollen.  There 
was no redness.  There was also no pain on pressure of 
examination, but the veteran indicated that there was pain on 
twisting of the leg to the right.  It was the examiner's 
impression that the veteran had pain and swelling of the 
right knee of questionable etiology.  There was no pain on 
manipulation of the patella.  In a follow-up visit later that 
month, physical examination revealed bilateral loose knee 
joints and a tender post medial aspect.  

In February 1976, the veteran reported that his right knee 
had begun swelling several weeks earlier.  A temporary 
physical profile was issued for chondromalacia of the right 
knee.  In March 1976, the veteran was referred to the 
orthopedic clinic.  At the time of the examination, the 
veteran reported that he had had a history of recurrent pain 
and swelling of the right knee for one year.  He also 
indicated that he had pain in the medial joint line.  
Physical examination revealed symmetrical quadriceps.  There 
was no localized tenderness to percussion.  There was post 
corner (medial) pain with McMurray's maneuvers and also a 
positive McMurray's sign.  There was no instability.  X-rays 
were within normal limits.  It was the examiner's assessment 
that the veteran had a post medial meniscal tear.  

At the time of an April 1976 outpatient visit, the veteran 
was noted to have a hypermobile medial meniscus that would 
need to come out at some point in the future.  However, this 
would require documentation for effusion and locking.  In 
June 1976, the veteran was seen with complaints of swelling 
of the right knee.  The veteran reported having some 
localized medial joint pain without tenderness.  He denied 
having any locking.  Physical examination revealed no 
evidence of effusion.  There was some possible mild soft 
tissue swelling at the medial joint space.  There was no 
crepitus, tenderness, cruciate or collateral weakness.  It 
was the examiner's impression that the veteran had subjective 
swelling in the right knee.  

At the time of a February 1977 orthopedic consult, the 
veteran reported having over a one-year history of right knee 
pain.  The examiner noted that this had been previously 
diagnosed as either a right hypermobile medial meniscus or a 
torn medial meniscus.  The veteran reported that he had had 
intermittent swelling with pain for the past two months.  He 
noted that the knee hurt when riding all day or stooping 
down.  Physical examination revealed full active range of 
motion.  The ligaments showed no laxity.  There was a 
negative drawer sign but a positive McMurray's sign.  X-rays 
were normal.  A diagnosis of a "? medial meniscus tear of 
the right knee" was rendered.  A temporary physical profile 
for a hypernabute medial meniscus versus a torn medial 
meniscus was issued at that time.  

In August 1977, the veteran reported injuring his left knee 
when he jumped on his left foot.  Physical examination 
revealed that the veteran was very sensitive on the medial 
and lateral aspect of the left knee.  X-rays of the left knee 
were negative.  A diagnosis of a left knee strain was 
rendered at that time.  

At the time of a January 1978 periodic examination, normal 
findings were reported for the lower extremities.  On a 
report of medical history filled out at that time, the 
veteran checked the box indicating that he had a "Trick" or 
locked knee.  At the time of February 1982 and November 1986 
periodic examinations, normal findings were again reported 
for the lower extremities.  

In March 1990, the veteran was seen with complaints of right 
knee soreness.  Physical examination revealed 1+ effusion and 
full range of motion.  There was no stress and the McMurray's 
sign was negative.  Drawer sign was positive, bilaterally.  
It was the examiner's assessment that the veteran had an old 
injury to the chondromalacia of the patella of the right 
knee.  

At the time of the veteran's March 1993 VA examination, 
normal findings were reported for the lower extremities.  On 
his service separation report of medical history, the veteran 
checked the "no" box when asked if he had a "trick" or 
locked knee.  In the narrative portion of the report, it was 
noted that the veteran had had right and left knee pain since 
1977, secondary to a twisted knee, and that no treatment was 
necessary.  

In March 1995, the veteran requested service connection for 
right and left knee disorders.  

In April 1995, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
had recurrent pain and swelling of both knees for around 25 
years.  He noted that he may have had an episode patellar 
dislocation in the mid 1970's.  He indicated that this had 
never recurred since that time.  He reported that the 
episodes of pain were preceded by doing a lot of work in the 
kneeling position.  He noted that this occurred roughly once 
a month and would last anywhere from one to fourteen days.  
He also indicated that this was an annoying condition but 
that if he avoided working in the kneeling position he would 
have no difficulties.  He reported having had no problems 
since his release from service and that he had never had any 
locking of the knees.  He also noted that he had had lost no 
time in the past year, and that his knees did not interfere 
with his usual activities.  

Physical examination revealed excellent muscle strength of 
the lower extremities.  The knee and ankle jerks were equal 
and active.  There was no visible or palpable pathology of 
the knees.  There was also no tenderness or evidence of fluid 
in the joints.  The veteran had flexion to 40 degrees, 
bilaterally, and "complete" extension to 180 degrees.  The 
anterior posterior and medial lateral support of the knee 
joints appeared to be excellent.  There was no crepitus.  A 
diagnosis of pain and swelling of both knees, as described in 
the history, of questionable etiology, was rendered at that 
time.  

In May 1997, the veteran was afforded a personal hearing.  At 
the time of the hearing, the veteran testified that "a lot" 
of the duties that he performed in the 1970's required 
kneeling on concrete slabs.  He also noted that he had 
dislocated his left knee in 1973.  He further testified that 
he sought treatment for his knees from time to time while 
inservice.  The veteran indicated that his knee problems had 
not gone away and that he took over the counter Motrin for 
his knee problems.  He indicated that he had not received any 
treatment for his knees.  He further noted that he had been 
placed on crutches from time to time while in the military 
and that he had had fluid drained off his knee at one point.  

In September 1997, the veteran was afforded a VA orthopedic 
examination.  At the time of the examination, the veteran 
noted having had recurrent episodes of knee pain with a 
history of a prior knee dislocation many years earlier.  The 
veteran reported having intermittent knee pain with 
occasional giving out of his knees and mild pain with 
walking.  He noted a functional loss from the standpoint of 
decreased strength in both knees.  

Physical examination of the knees demonstrated no focal 
abnormalities.  There was no joint effusion, redness, or 
tenderness.  There was 140 degrees of flexion, bilaterally, 
and 0 degrees of extension.  There was also negative 
Lachmann, negative posterior and anterior drawer, and 
negative McMurray's signs.  X-rays of the knees demonstrated 
no abnormalities.  A diagnosis of a history of bilateral knee 
strain with prior left knee dislocation, but without evidence 
of degenerative changes currently, was rendered.  

The Board is of the opinion that the veteran has not 
submitted evidence of a well-grounded claim of service 
connection for a bilateral knee disorder.  The Board observes 
that the veteran was diagnosed as having a post medial 
meniscal tear of the right knee at the time of a March 1976 
outpatient visit, a hypermobile medial meniscus of the right 
knee at the time of an April 1976 visit, and a left knee 
strain at the time of an August 1977 visit.  However, at the 
time of the veteran's April 1995 VA examination, pain and 
swelling of both knees was diagnosed by history only. 

Moreover, at the time of his September 1997 VA examination, 
the veteran was found to have 140 degrees of flexion and 
extension to zero degrees, demonstrating normal range of 
motion.  See 38 C.F.R. § 4.71, Plate II.  X-rays of the knees 
were also reported as normal and there was negative Lachman, 
drawer, and McMurray's testing.  Further, only a history of 
bilateral knee strain was reported.  The veteran's claim for 
service connection is not well grounded as it fails to meet a 
critical element of a well-grounded claim, competent evidence 
of a current disability.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  The United States Court of Appeals for the 
Federal Circuit has held that the requirement for a showing 
of current disability in order to establish a well grounded 
claim, means that there must be competent evidence of the 
claimed disability at the date of claim.  Earlier findings do 
not suffice to show current disability.  Gilpin v. West, 155 
F.3d 1355 (Fed. Cir. 1998).  A current knee disability is not 
reported in any of the evidence since the veteran's claim.  
Even if the record could be read as showing current competent 
evidence of a knee disability, there is no competent evidence 
of a nexus between that disability and service.  


B.  Right Shoulder

A review of the record demonstrates that the veteran was seen 
with complaints of right shoulder pain in June 1971.  He 
reported having a stiff shoulder and neck for one day.  
Physical examination revealed muscle stiffness in the right 
trapezius and the right side of the neck.  It was the 
examiner's impression that the veteran had a muscle strain.  

In May 1982, the veteran reported having pulled his right 
cervical muscles when kicking over a motorcycle.  He noted 
that the pain radiated into the right trapezius.  Later that 
month, the veteran was again seen with complaints of neck and 
shoulder pain.  Tenderness was reported in the neck and right 
trapezius.  A diagnosis of torticollis was rendered at that 
time.  

In July 1984, the veteran was seen with complaints of neck 
and right shoulder pain.  Physical examination revealed 
minimal muscle spasm on the right side of the neck 
posteriorly.  There was a decreased range of motion on 
extremes but no sensory or motor deficits of the extremities.  

At the time of a February 1985 outpatient visit, the veteran 
complained of having had right shoulder pain since being in a 
car accident in 1974.  He indicated that his right shoulder 
had hurt since that time but that he had never had it 
checked.  Physical examination revealed that the veteran had 
full range of motion.  X-rays of the right shoulder were 
reported as normal.  At the time of a February 11, 1985, 
visit, the veteran reported having intermittent pain in the 
right shoulder.  Physical examination revealed good range of 
motion and no tenderness.  A diagnosis of shoulder pain, 
unclear etiology, was rendered at that time.  At the time of 
a February 19, 1995, visit, the veteran again reported having 
pain in the trapezius muscle, the shoulder blades, and in 
both pectoralis.  A diagnosis of mechanical pain was 
rendered.  

Following his February 19, 1985, visit, the veteran was 
referred for an orthopedic evaluation.  At the time of the 
evaluation, the veteran reported having right shoulder and 
neck pain for approximately 10 years.  He indicated that he 
had been involved in a motorcycle accident 10 years earlier 
and that he had sustained extensive damage to his right 
elbow.  He reported having had extensive flare-ups of 
shoulder and back pain for the past ten years.  Examination 
of the shoulder revealed mildly decreased tenderness at the 
insertion of the bicipital long head.  

Range of motion of the rotator cuff muscles revealed mild 
shortening of the supraspinatus and infraspinatus.  There was 
no true glenohumeral dysfunction.  Diagnoses of chronic 
anterior C7-T1 with related myofascial dysfunction and a 
history of right arm trauma, surgically repaired, were 
rendered.  

At the time of a March 5, 1985, outpatient visit, the veteran 
reported that there had been much improvement with his right 
shoulder.  The veteran was shown how to perform additional 
shoulder exercises.  At the time of a March 25, 1985, follow-
up visit, the veteran was given Xylocaine injections in both 
his left and right shoulders.  The pertinent diagnosis was 
chronic increased thoracic, c-spine, and bilateral shoulder 
girdle dysfunction, "improving well."  

On a periodic examination in November 1986, normal findings 
were reported for the upper extremities.  Normal findings for 
the upper extremities were again reported at the time of the 
veteran's March 1993 service separation examination.  On his 
service separation report of medical history, the veteran 
checked the "yes" box when asked if he had, or had had, a 
painful or "trick" shoulder or elbow. In the narrative 
portion of the report, it was noted that the veteran had a 
painful neck and right shoulder, which had been treated with 
painkillers.  This was treated with cardizone and painkillers 
and was still a recurring problem.   

In his March 1995 application for compensation and pension, 
the veteran requested service connection for a right shoulder 
disorder.  

In April 1995, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
had an ache behind his right shoulder blade going up into his 
neck ever since his motorcycle accident in 1974.  He 
indicated that it was his belief that his neck pain and 
aching behind the shoulder blade were related.  He noted that 
one doctor had made a diagnosis of myofascial dysfunction in 
1985.  He reported that he was studying to be a draftsman and 
that he constantly used his computer, which caused him to 
have occasional bouts of soreness.  He indicated that he had 
to frequently reposition himself in his chair.  Otherwise, it 
did not interfere with his usual activities and had caused no 
lost time from work.  

Physical examination revealed normal strength in the upper 
extremities.  Neurological evaluation was also within normal 
limits.  Motion of the arms at the shoulder joint was 
"perfectly normal."  There was no abnormal crepitus 
detected over the shoulder joints or the scapula.  A 
diagnosis of a history of aching sensation behind the right 
shoulder blade, which the veteran related to his neck injury, 
was rendered at that time.  

At his May 1997 personal hearing, the veteran again reported 
that he had been in a motorcycle accident in 1974 and that he 
had injured his elbow and shoulder at that time.  He noted 
that as he had pulled his elbow out, it stood to reason that 
he had put undue pressure on his shoulder and that was the 
reason that his shoulder ached.  He indicated that he had 
been to military hospitals on numerous occasions.  He also 
noted that he had not received any treatment for his right 
shoulder since his separation from service.  

The Board observes that during service the veteran was 
diagnosed as having a muscle strain, mechanical pain, 
shoulder pain of unclear etiology, and bilateral shoulder 
girdle dysfunction..  However, at the time of his April 1995 
VA examination, motion of the arms at the shoulder joint was 
"perfectly normal" and there was no abnormal crepitus 
detected over the shoulder joints or the scapula.  A right 
shoulder disability was reported only by history, and was 
related by the veteran to his neck injury.

While the veteran has indicated his belief that his shoulder 
pain arises out of his 1974 motorcycle accident, he, as a lay 
person, is not medically qualified to express an opinion that 
he currently has a right shoulder disorder as a result of 
this accident.  See Grottveit v. Brown, 5 Vet. App 91 (1993).  
The veteran's claim for service connection is not well 
grounded as there is no competent evidence of a current right 
shoulder disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); see Gilpin v. Brown,  155 F.3d 1353 (Fed. Cir. 
1998).  The Board also notes that there is no competent 
evidence of a nexus between a current right shoulder 
disability (assuming for the sake of argument that the 
current record contains competent evidence of such a 
disorder) and service, including the right shoulder symptoms 
noted during service.


ORDER

Service connection for a bilateral knee disorder is denied.  

Service connection for a right shoulder disorder is denied.  


REMAND

With regard to the veteran's claim for an increased 
evaluation for residuals of an elbow dislocation and 
laceration of the right brachial artery, the Board notes that 
the Court has held that ratings based on limitation of motion 
do not subsume 38 C.F.R. §§ 4.40 or 4.45 (1998).  It has also 
been held that the provisions of 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as the 
diagnostic codes which the veteran is rated under for 
residuals of an elbow dislocation and laceration of the right 
brachial artery contemplate limitation of motion.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

While the veteran was afforded a VA examination during the 
course of this appeal, the information received as a result 
of the examination is not sufficiently detailed for 
determining whether an increased evaluation is warranted 
under §§ 4.40 or 4.45.  Specifically, the examinations do not 
appear to evaluate the extent, if any, of pain on use during 
flare-ups. 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1997); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any right upper extremity 
disorder since September 1997.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records of treatment.

2.  Thereafter, the RO should arrange for 
an appropriate  examination to determine 
the severity of the service-connected 
residuals of a right elbow dislocation 
and laceration of the right brachial 
artery.  The veteran should be advised 
that this examination is necessary to 
evaluate his claim and that a failure, 
without good cause, to report for 
scheduled examinations could result in 
the denial of his claim in accordance 
with the provisions of 38 C.F.R. § 3.655 
(1998).  All indicated tests and studies, 
including range of motion testing 
reported in degrees of arc, should be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
the physician for review in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  He is also requested to 
determine whether the right elbow 
exhibits weakened movement, excess 
fatigability, or incoordination, and such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.


3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for residuals of 
an elbow dislocation and laceration of 
the right brachial artery.  The RO review 
should include consideration of the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59, and DeLuca v. 
Brown.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered.  They 
should be afforded the requisite opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

